Citation Nr: 0507300	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-23 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for reactive airway 
disease.  

2.  Entitlement to service connection for Meniere's disease.  

3.  Entitlement to service connection for gastritis.  

4.  Entitlement to service connection for irritable bowel 
syndrome.  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel

INTRODUCTION

The veteran served on active duty for training in the 
National Guard from November 7, 1989, to April 17, 1990, and 
he had an additional period of active duty for training in 
November 1990.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2002 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied the above claims.  

The veteran has also claimed entitlement to service 
connection for Meniere's disease, gastritis, and irritable 
bowel syndrome, as secondary to reactive airway disease.  
These claims are referred to the RO for appropriate action.  
See 38 C.F.R. § 3.310 (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, it is necessary to remand this claim.  The RO 
should request verification of the complete dates of the 
veteran's service, as well as the type of service during each 
period of enlistment.  Based upon documents provided by the 
veteran in conjunction with his claims, it is also unclear 
whether or not his complete service medical records have been 
obtained.  An additional request should be made on remand.  

Service records show that on November 15, 1989, the veteran 
was seen in the emergency room and diagnosed with food 
poisoning.  The next morning, he complained of stomach pain, 
dizziness, and light-headedness.  The diagnosis was resolving 
acute gastroenteritis (AGE).  

On November 9, 1990, the veteran complained of a cough for 
three weeks and was found to have probable bronchitis, given 
medication, and instructed to follow-up as needed.  A DD Form 
2173, Statement of Medical Examination and Duty Status dated 
November 10, 1990, showed the veteran was on active duty at 
the time.  

On May 12, 1991, the veteran was on active duty for training, 
when he sought treatment for bronchitis/pneumonia.  On May 
13, he reported a productive cough for several months and 
noted that he was treated for bronchitis in November 1990 but 
never got completely better.  On May 24, May 26, and May 30, 
1991, he received follow-up treatment.  

The veteran also provided a sworn statement dated May 14, 
1991, indicating that he was provided antibiotics for acute 
pneumonia which caused stomach pains and was diagnosed as 
having gastroenteritis.  An emergency room record dated May 
14, 1991, showed complaints of upper and mid-epigastric 
discomfort.

Service records also include an emergency room treatment 
record dated in June 1992 showing complaints of bronchitis.  
The final assessment was no bronchitis.  A Report of Medical 
Examination dated May 3, 1997, revealed complaints of a 
chronic cough.  The veteran also gave a history of dizziness, 
headaches, and hearing loss related to sinusitis, not a 
problem now.  Neurologic evaluation was normal.    

Post-service private medical records show that the veteran 
was treated for abdominal pain in December 1996.   In January 
1998, he was treated for probably a mild pleurisy.  In 
February and March 1998, he was diagnosed as having asthmatic 
bronchitis.  In May 1998, he gave a history of chest symptoms 
for six months.  At that time, he was diagnosed with reactive 
airway disease probably secondary to a recent mycoplasma 
infection.

In November 1998, the veteran gave a history of left lower 
quadrant pain for two weeks.  In May 1999, there was a 
diagnosis of functional bowel syndrome and irritable bowel 
syndrome.  Also in December 1999, the veteran was diagnosed 
with Meniere's syndrome.  

In order to determine the etiology of the veteran's pulmonary 
and gastrointestinal disabilities, he should be scheduled for 
a VA examination.  See 38 C.F.R. § 3.159(c)(4) (2004).  
Finally, the veteran has reported that in April 1992 he was 
treated for pulmonary problems at Sutter Hospital (previously 
Community Hospital) in Santa Rosa, California.  These records 
should be obtained on remand.  

Accordingly, the case is REMANDED for the following 
development:  

1.  Request verification of the complete 
dates of the veteran's service, as well as 
the type of service during each period of 
enlistment, i.e., whether it was active duty, 
active duty for training, or inactive duty 
for training.  All periods of active duty for 
training or inactive duty for training should 
be separately noted.  Also, request copies of 
the veteran's complete service personnel 
records and service medical records, to 
include all periods of National Guard duty 
and all entrance and separation physicals and 
clinical records.  

2.  Make arrangements to obtain the veteran's 
treatment records from Sutter Hospital 
(previously Community Hospital) in Santa 
Rosa, California, dated in April 1992.

3.  Thereafter, schedule the veteran for VA 
pulmonary and gastrointestinal examinations.  
The claims file and a copy of this remand 
must be made available to and reviewed by the 
examiners prior to the requested 
examinations.  The examiners should indicate 
in the reports that the claims file was 
reviewed.  All necessary tests should be 
conducted and the examiners should review the 
results of any testing prior to completion of 
the reports.  

The pulmonary examiner should give a medical 
opinion, with full rationale, as to the 
diagnosis (i.e., bronchitis, reactive airway 
disease, etc.) and etiology of any current 
pulmonary disorder, including whether it is 
at least as likely as not that any such 
disability had its onset during active 
service or is related to any in-service 
disease or injury, including the complaints 
and findings noted in November 1990 and May 
1991.  

The gastrointestinal examiner should give a 
medical opinion, with full rationale, as to 
the diagnosis (i.e., irritable bowel 
syndrome, gastritis, etc.) and etiology of 
any current gastrointestinal disorder, 
including whether it is at least as likely as 
not that any such disability had its onset 
during active service or is related to any 
in-service disease or injury, including the 
complaints and findings noted in November 
1989 and May 1991.  

4.  Finally, the RO should readjudicate the 
veteran's claims.  If any determination is 
adverse to the veteran, he and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




